          Case 2:18-mj-00598-EJY Document 44 Filed 09/03/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BENJAMIN F. J. NEMEC
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Ben_Nemec@fd.org
 6
     Attorney for David Darrell Rucker
 7
                          UNITED STATES DISTRICT COURT
 8
 9                               DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                    Case No. 2:18-mj-00598-EJY-1
11
                  Plaintiff,                       STIPULATION TO CONTINUE
12                                                    STATUS CONFERENCE
           v.
                                                          (Fifth Request)
13
     DAVID DARREL RUCKER,
14
                  Defendant.
15
16
           IT IS HEREBY STIPULATED AND AGREED, by and between Rachel
17
     Kent, Special Assistant United States Attorney, counsel for the United States of
18
19   America, and Benjamin F. J. Nemec, Assistant Federal Public Defender, counsel

20   for David Darrell Rucker, that the Status Check currently scheduled on

21   September 8, 2021, be vacated and continued to a date and time convenient to

22   the Court, but no sooner than ninety (90) days.

23         This Stipulation is entered into for the following reasons:

24         1.     Mr. Rucker lost his previous job and has had difficulty finding more
25   work due to the pandemic.
26
          Case 2:18-mj-00598-EJY Document 44 Filed 09/03/21 Page 2 of 3




 1         2.       The defendant is out of custody and agrees with the need for the
 2   continuance.
 3         3.       The parties agree to the continuance.
 4         This is the fifth request for a continuance of the Status Check.
 5         DATED this 2nd day of September, 2021.
 6
 7   RENE L. VALLADARES                         CHRISTOPHER CHIOU
     Federal Public Defender                    Acting United States Attorney
 8
 9
10   By /s/ Benjamin F. J. Nemec                By /s/ Rachel Kent_________
     BENJAMIN F. J. NEMEC                       RACHEL KENT
11   Assistant Federal Public Defender          Special Assistant United States
                                                Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                2
          Case 2:18-mj-00598-EJY Document 44 Filed 09/03/21 Page 3 of 3




 1                       UNITED STATES DISTRICT COURT

 2                             DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,                   Case No. 2:18-mj-00598-EJY
 4
                 Plaintiff,                      ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                 Defendant.
 8
 9
10
           IT IS THEREFORE ORDERED that the Status Check currently scheduled
11
     for Wednesday, September 8, 2021 at 10:00 a.m., be vacated and continued to
12
     December 8, 2021 at the hour of 10:00 a.m., in Courtroom 3B.
13
           DATED this 3rd day of September, 2021.
14
15
16                                        UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                             3
